Citation Nr: 0429548	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  99-20 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What evaluation is warranted for residuals of a right ankle 
injury with recurrent subluxation from August 4, 1997?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an September 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, that granted entitlement to 
service connection for residuals of a right ankle injury with 
recurrent subluxation, and assigned a 10 percent rating 
effective August 4, 1997.  The case was certified to the 
Board by the Detroit, Michigan RO.

Because the veteran disagrees with the initial rating 
assigned his right ankle disorder, the Board has restyled the 
issue to that noted on the title page.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).


FINDING OF FACT

Since August 4, 1997, residuals of a right ankle injury with 
recurrent subluxation have not been manifested by a marked 
limitation of motion.


CONCLUSION OF LAW

Since August 4, 1997, the criteria for a rating in excess of 
10 percent for residuals of a right ankle injury with 
recurrent subluxation have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5271 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and any representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and any representative which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on his behalf.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.

With respect to the currently appealed claim, the initial AOJ 
decision was made prior to the date the VCAA was enacted; 
therefore, the AOJ (in this case, the RO) could not have 
complied with the timing requirement as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  The Court 
did note, however, that in such cases the veteran would still 
be entitled to "VCAA content-complying notice" and proper 
subsequent VA process.  

In May 2001, VA provided notice to this veteran regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
further evidence in his possession that pertains to the 
claim.  The veteran and his representative also were provided 
with a copy of the appealed rating decision, a statement of 
the case, and two supplemental statements of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding this claim and the requirement to submit 
medical evidence that established entitlement to an initial 
disability rating in excess of 10 percent for a right ankle 
disorder.  By way of these documents, they were also notified 
of the evidence previously provided to VA or obtained by VA 
on the veteran's behalf.  Thus, the Board finds that the 
aforementioned correspondence, in combination, notified the 
veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).   

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. 
§ 20.1102 (2003).

Here, the Board finds that the RO did not err with respect to 
the timing of the VCAA notice requirement, as the VCAA had 
not been enacted at the time of the currently appealed 
October 1998 rating decision.  Moreover, the notice provided 
to the appellant in May 2001, was provided by the AOJ prior 
to the transfer and certification of his case to the Board in 
July 2004.  The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
After the notice was provided, the case was re-adjudicated 
and a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law, and adjudication of the claim of 
entitlement to an initial disability rating in excess of 10 
percent for a right ankle condition poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

The service medical records indicate that the veteran was 
treated for a right ankle sprain in February 1985.  Post-
service VA outpatient treatment records from July 1997 to 
June 2001 reveals that x-rays of the right ankle taken in 
July 1997 showed no fracture or dislocation, no lesions, and 
no soft tissue abnormalities.  It was noted that the veteran 
had a history of a painful right ankle, an in-service right 
ankle injury, and then subsequent ankle injuries.  The 
radiologist's impression was a normal right ankle.

At a February 1998 VA "joints" examination the veteran 
complained of recurrent right ankle subluxation with pain and 
intermittent swelling.  The veteran reported that he had 
injured his right ankle twice during service.  He stated that 
he wore high sneakers in order to keep the ankle from 
subluxating.  Physical examination revealed swelling over the 
anterior, anterolateral, and lateral aspects of the right 
ankle.  He was able to walk on his heels and toes with 
moderate limping.  An October 1997 magnetic resonance imaging 
scan revealed findings that were within normal limits.  The 
diagnosis was a recurrent history of injury to the right 
ankle with a recurrence of subluxation of the right ankle.

A September 1998 private outpatient examination noted no 
pertinent complaints.  Physical examination of the right 
ankle revealed 4 degrees of dorsiflexion and 42 degrees of 
plantar flexion.  There was an increased anterior and 
posterior draw on the right in plantar flexion, increased 
inversion on the right, and persistent soft tissue swelling 
over the anterior lateral aspect of the joint.  The examiner 
opined that the appellant suffered an approximate 17.5 to 20 
percent loss of right ankle function. 

In September 1998, Maryirene L. Flynn, M.D., wrote that the 
veteran reported injuring his right ankle severely during 
service and experiencing repeated twisting and spraining 
episodes subsequently.  "At the present time, he has 
episodes where he has twisting injuries to his ankle which 
further debilitates him."  Physical examination of the 
veteran's right ankle revealed that he lacked dorsiflexion 
and plantar flexion when compared to the left ankle, 
significant anterior draw laxity, and increased inversion on 
the right as compared to the left.  Stress x-rays showed an 
increased lateral tilt of the talotibial joint.  This 
examiner concluded that the veteran's right ankle injury was 
chronic and significant, causing him instability, pain, and 
swelling, and it was unlikely to improve without surgery.

In October 1999, the veteran presented sworn testimony before 
the RO.  He testified that his right ankle disorder 
necessitated using Advil on a daily basis, that the joint was 
permanently swollen, and that ankle supports were always 
required.  He stated that his ankle was always painful, that 
it was subject to frequently spraining, and that it 
necessitated periodic work breaks.  Since 1985, the veteran 
reported losing about 15 days of work.

At a November 1999 VA "joints" examination the veteran 
complained of pain, swelling, and instability in the right 
ankle.  He stated that he had twisted his right ankle during 
service twice and repeatedly had twisted it while playing 
sports since separation.  He also stated that he had treated 
his right ankle condition by wearing high ankle shoes.  
Physical examination revealed right ankle dorsiflexion from 0 
to 20 degrees, and plantar flexion from 0 to 45 degrees.  X-
rays showed no change from July 1997 studies.  There was 
evidence for old trauma with small bone fragments adjacent to 
both the medial and lateral malleolus.  There were no new 
fractures or dislocations, and no significant degenerative 
change.  The radiologist's impression was old bone fragments 
adjacent to both the medial and lateral malleolus consistent 
with old trauma, no new fractures, and no change from July 
1997.  An MRI scan showed normal ligaments of the right 
ankle.  The examiner's diagnosis was old bone fragments 
adjacent to both the medial and lateral malleolus (consistent 
with old trauma) and no change since July 1997.

The veteran reported to the emergency room at a VA hospital 
in November 2000 complaining of sudden onset pain in the 
right heel and in the back of the ankle.  He denied any 
tenderness over the ankle joint and any erythema.  Physical 
examination of the veteran's right ankle revealed a full 
range of motion on dorsiflexion and somewhat limited 
extension.  X-rays showed no change from previous x-rays.  

The veteran received a course of VA outpatient physical 
therapy beginning in November 2000.  

On VA outpatient treatment that same month, in November 2000, 
the veteran complained of pain in the lateral and posterior 
aspects of the right ankle.  Objective examination of the 
veteran revealed mild edema on the lateral aspect of the 
right ankle, no erythema, no ecchymosis, and pain in the 
posterior heel on dorsiflexion of the right foot.  X-rays 
showed no fracture.  The assessment was right ankle sprain 
and tendonitis/bursitis.

On VA outpatient treatment in December 2000, the veteran 
complained of pain in the right Achilles tendon, increased 
swelling in the right lateral ankle, and intermittent pain on 
ambulation.  He stated that he had reinjured his right ankle 
two months earlier.  Physical examination revealed an 
independent gait.  Lower extremity motion was within normal 
limits with complaints of slight pain on inversion of the 
right lateral ankle.  Motor strength was 5/5 bilaterally.  
There was no laxity on anterior or posterior draw.  There was 
edema on the right lateral ankle, and tenderness to palpation 
at the anterior talofibial ligament and at the Achilles 
bursa.  The assessment was chronic right ankle lateral 
instability and Achilles bursitis.  

On VA outpatient treatment in January 2001, the veteran 
complained of pain in the right ankle that had lasted for six 
weeks.  The pain was located at the lateral and posterior 
aspects of the right ankle.  Objective examination revealed 
mild edema at the lateral aspect of the right ankle.  There 
was no erythema or ecchymosis.  There was pain in the 
posterior heel on dorsiflexion of the right foot.  X-rays 
showed no fracture.  The assessment was right ankle sprain 
and tendonitis/bursitis.

On VA outpatient treatment in March 2001, the veteran stated 
that his right ankle pain had improved with physical therapy.  
Physical examination revealed a good range of motion, no 
swelling, good muscle strength, and pain on palpation located 
at the talo-calcaneal joint.  The assessment was minimal 
right ankle pain secondary to multiple previous sprains to 
the right ankle and mild right talo-calcaneal osteoarthritis.

At a June 2001 VA outpatient treatment session the veteran 
stated that he no longer had any right ankle pain at all and 
had experienced less of the "twisting" sensation in his 
right ankle.  It was noted that he had unlimited ambulation 
and wore high top sneakers.  The veteran reported 
participating in a home exercise program.  Physical 
examination revealed a right ankle deformity at the lateral 
malleolus, no swelling, no tenderness to palpation.  There 
was a full range of motion, and muscle strength was 5/5 in 
the right ankle.  The assessment was a healed right ankle 
sprain, currently asymptomatic.

Analysis

The veteran and his representative essentially contend on 
appeal that his service-connected right ankle condition is 
more disabling than initially and currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  The 
ankle is considered a major joint.  38 C.F.R. § 4.45 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1; Payton  v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, in Fenderson the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal involving a 
denial of an increased rating requested by the veteran.  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where, as here, the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of a "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Here, the veteran's right ankle condition is evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  This Diagnostic Code provides a 10 percent rating 
where there is a moderate limitation of ankle motion.  A 
maximum evaluation of 20 percent is available for a marked 
limitation of motion.  

The provisions of 38 C.F.R. § 4.71 (2003) define normal ankle 
motion as dorsiflexion to 20 degrees, and plantar flexion to 
45 degrees.

The words "moderate" and "marked" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2003).

After taking into account the relevant evidence outlined 
above the Board finds that the record does not support the 
claim of entitlement to an initial disability rating in 
excess of 10 percent for a right ankle condition.  None of 
the objective medical evidence of record on this claim shows 
that the veteran's right ankle condition was manifested by 
more than a moderate limitation of motion such that he is 
entitled to a higher initial rating for this service-
connected disability.  Specifically the record shows 4 
degrees of dorsiflexion and 42 degrees of plantar flexion in 
September 1998.  Notably, however, both dorsiflexion and 
plantar flexion were full in November 1999, December 2000, 
and June 2001.  Certainly, these findings do not equate to a 
marked limitation of motion.  As such, an increased 
evaluation is not in order.

Given the symptomatology associated with the veteran's right 
ankle condition, and because there were no additional 
limitations due to pain, fatigue, weakness, or lack of 
endurance seen on multiple VA examinations conducted during 
the pendency of this appeal, the Board determines that the 
initial evaluation of 10 percent disabling assigned to the 
service-connected right ankle condition adequately 
compensates him for his complained-of right ankle pain.  
DeLuca.  Neither the veteran nor his service representative 
have identified additional treatment records demonstrating 
that the service-connected right ankle condition had worsened 
since the grant of service connection for this disability.  
Accordingly, the Board concludes that entitlement to an 
initial disability rating in excess of 10 percent for a right 
ankle condition at any time since August 4, 1997, has not 
been established.

In reaching this decision, the Board has considered whether 
the veteran's service-connected right ankle condition 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the evidence does not 
show that the veteran's service-connected right ankle 
condition interferes markedly with employment (i.e., beyond 
that contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not support assigning a disability rating 
in excess of 10 percent to the veteran's service-connected 
right ankle condition.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to an initial disability rating in excess of 
10 percent for a right ankle condition.  The appeal is 
denied.


ORDER

A rating in excess of 10 percent for residuals of a right 
ankle injury with recurrent subluxation for any period since 
August 4, 1997, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



